Citation Nr: 1432209	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-47 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a sinus disability.

10.  Entitlement to service connection for obstructive sleep apnea.

11.  Entitlement to service connection for a stomach disability.

12.  Entitlement to service connection for a skin disability.

13.  Entitlement to service connection for right foot plantar warts.

14.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the New Orleans, Louisiana Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

A review of the record found substantial development is necessary for a proper adjudication of this appeal on the merits.  First, service treatment records (STRs) include an enlistment examination report, but no separation examination report.  There is nothing indicating that the Veteran did not have a separation examination, nor is there any indication that any STRs are unavailable.  The only STRs in the record are photocopies of treatment notes.  There are notes of emergency room treatment (but no follow-up).  There are no records of diagnostic studies.  As complete STRs are critical evidence in claims seeking service connection, exhaustive development for the STRs outstanding is needed.

An April 2009 letter from a VA practitioner indicates the Veteran is followed in pain management at the Alexandria, Louisiana VA Medical Center for multiple medical problems, including degenerative disc disease (DDD) of the spine, degenerative joint disease (DJD) of the knees, and chronic right shoulder pain following a right shoulder surgery in November 2008.  The VA treatment records associated with the claims file do not include records of the November 2008 surgery, and the most recent record is dated in March 2009.  Pertinent VA treatment records outstanding are constructively of record, and must be secured.

Finally, the Board notes that the Veteran has not been afforded VA examinations in connection with his claims.  As there is evidence showing he has several of the disabilities at issue, and STRs show relevant treatment or injury in service, VA examinations to secure nexus opinions are necessary.  Furthermore, should evidence obtained pursuant to the development order suggest further development, such must be completed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development (to specifically include contacting the Veteran for all records in his possession) to secure complete copies of the Veteran's STRs, to specifically include complete records of treatment for injuries sustained in service, the report of his service separation examination, and the results of all tests and studies conducted.  The AOJ must document for the record its attempts to secure such records.  If no further records are found, or any records sought are unavailable, such must be noted for the record, along with an explanation for any unavailability.

2.  The AOJ should then ask the Veteran to identify all providers of evaluations or treatment he has received for his claimed disabilities, and to provide the releases necessary for VA to secure records of any such private evaluations or treatment.  The AOJ must also specifically secure for the record copies of all records of VA evaluations or treatment (those not already of record) the Veteran has received for his claimed disabilities, to specifically include all records relating to a November 2008 right shoulder surgery.  

3.  After the above development is complete, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his shoulder, neck, low back, and knee disabilities.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each shoulder, neck, back, shin splints, and knee disability entity found.

(b)  For each such disability entity diagnosed, please indicate whether it at least as likely as not (a 50 percent or better probability) is related to the Veteran's service/injuries therein.

(c)  Does the Veteran have any pathology related to the shin splints diagnosed in service?

All opinions must include complete rationale.

4.  The AOJ should also arrange for the Veteran to be examined by a podiatrist to determine the nature and likely etiology of his bilateral foot disability.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each foot disability entity found.

(b)  As to each disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service/injuries therein.  If right foot plantar warts are diagnosed, the examiner must specifically opine whether such disability is related to notations of the same in service.

(c)  If there is a diagnosis of pes planus, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated by the Veteran's service or injuries therein.  If so, please identify the baseline level of severity (prior to aggravation), and the current level of severity.

All opinions must include complete rationale.

5.  The AOJ should also arrange for the Veteran to be examined by an audiologist to determine the likely etiology of his hearing loss and tinnitus disabilities.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and studies conducted must include official audiometry.  Based on examination of the Veteran and a review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear and/or tinnitus?

(b)  Please identify the etiology of any hearing loss disability or tinnitus, specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to acoustic trauma therein.  The examiner should assume the Veteran was exposed to acoustic trauma during his service with the field artillery.

All opinions must include complete rationale.

6.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his sinus disability.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on an examination of the Veteran and a review of the record, the examiner should provide opinions which respond to the following:

(a)  Please identify by diagnosis any sinus disability found.

(b)  For each sinus disability entity diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service and, specifically, notations of sinus headaches and complaints in the Veteran's STRs.

All opinions must include complete rationale.

7.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his sleep apnea.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a current diagnosis of obstructive sleep apnea?

(b)  If so, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service/injuries therein.

All opinions must include complete rationale.

8.  The AOJ should arrange for a digestive illnesses examination of the Veteran to determine the nature and likely etiology of his stomach disability.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on an examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each stomach/digestive disability entity found.

(b)  For each such disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's service, to specifically include notations of gastritis and gastroenteritis therein.

All opinions must include complete rationale.

9.  The AOJ should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin disability (claimed as groin rash).  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each skin disability entity found.

(b)  For each disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, to specifically include notations of a groin rash therein.

All opinions must include complete rationale.

10.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record, to specifically include any records obtained pursuant to the development ordered above, must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on an examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each psychiatric disability entity found.

(b)  For each disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service or events/injuries therein.

All opinions must include complete rationale.

11.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



